FILED
                           NOT FOR PUBLICATION                              JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-55064

              Plaintiff - Appellee,              D.C. Nos.    8:10-cv-00984-AG
                                                              8:06-cr-00209-AG-1
  v.

SCOTT WELKER,                                    MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                        Argued and Submitted June 4, 2012
                              Pasadena, California

Before: TROTT and THOMAS, Circuit Judges, and SEEBORG, District Judge.**

       Scott Welker appeals from the district court’s order denying, as procedurally

defaulted, his 28 U.S.C. § 2255 habeas motion challenging his guilty-plea

conviction and 33-month sentence for honest services wire fraud, in violation of 18


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
U.S.C. §§ 1343 and 1346. We have jurisdiction under 28 U.S.C. § 2253, and we

affirm.

      Welker, citing Skilling v. United States, 130 S. Ct. 2896, 2931 (2010),

contends he is actually innocent of the charge to which he pleaded guilty, thereby

excusing his procedural default. However, substantial evidence supports the

district court’s findings and conclusions that Welker has failed to demonstrate that

he is actually innocent of multiple counts of traditional wire fraud and more serious

charges of bank fraud that the government agreed to forego during the course of

plea negotiations. See Bousley v. United States, 523 U.S. 614, 624 (1998).

      AFFIRMED.




                                          2